Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
2.	This action is responsive to the communication received November 29th, 2021. Claims 1-35, 40 have been canceled. Claims 36, 42, 44-46 have been amended. Claims 36-39, 41-46 have been entered and are presented for examination.
Response to Arguments
3.	Applicant's arguments filed November 29th, 2021 have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 36-39, 41-43, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velamati  (US 20130100813) in view of Bangolae et al. (US 2015/0312822) in view of Ayaz et al. (US 2019/0261226).
As for claim 36, Velamati teaches a method performed by a first core network node operating in a wireless communications network (Figure 1, reference number 114; MME is the first core network node operating in a wireless communication network and Figure 3 illustrates the method performed by the node), the method comprising: sending first information, relating to a wireless device registered with or managed by the first core network node, to a second core network node operating in the (Figure 3, reference number 320 teaches migrating from source MME to target MMEs by forming new links. Examiner interprets migrating via the formation of new links to read on sending first information relating to wireless device registered with or managed by a first node), wherein: the first information is sent without a request from the second core network node to obtain the first information, and the first information initiates registration of the wireless device with the second core network node (paragraph 0066 teaches a network management level policy is implemented to load into an MME. An automatic load balancing engine is operable to offload/migrate eNodeBs supporting various UEs to be managed by other MMEs. Examiner interprets the automatic function to read on the information is sent without request).
However, Velamati fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the various teachings of Velamati because Velamati expressly teaches combining elements from various embodiments (See paragraph 0082).
Valemati does not explicitly disclose wherein the sending is performed based on receiving a first message that comprises a service request from the wireless device.
However, Bangolae et al. discloses using handover for load balancing during congestion for new service requests wherein a dedicated MME is found to service the request (paragraph 0032).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a new MME could be handed over to based on a service request and congestion.
The references as combined above do not explicitly disclose wherein the first message includes a third identifier that temporarily identifies the wireless device.
However, Ayaz et al. discloses a service request with an RNTI (see Figure 10 and paragraph 0101).

As for claim 37, Velamati teaches the method according to claim 36.
In addition, Velamati teaches further wherein the first information is a Mobility Management and Evolved Packet System (EPS) Context of a User Equipment (UE) (paragraph 0031 teaches The LTE network 110 includes an Evolved Packet System/Solution (EPS). In one embodiment, the EPS includes EPS nodes (e.g., eNodeBs 111, SGWs 112, PGW 113, MMEs 114, and PCRF 115) and EPS-related interconnectivity).
As for claim 38, Velamati teaches the method according to claim 36.
In addition, Velamati teaches further wherein the first information comprises at least one of the following: a first identifier identifying a radio network node serving the wireless device (paragraph 0031 teaches The LTE network 110 includes an Evolved Packet System/Solution (EPS). In one embodiment, the EPS includes EPS nodes (e.g., eNodeBs 111, SGWs 112, PGW 113, MMEs 114, and PCRF 115) and EPS-related interconnectivity); a second identifier identifying the wireless device in a radio access network (RAN); a third identifier temporarily identifying the wireless device in association with the first core network node; a fourth identifier identifying the first core network node; and a fifth identifier identifying the first core network node in the first core network.
As for claim 39, Velamati teaches the method according to claim 36.
In addition, Velamati teaches further wherein the sending is performed independently of receiving a first message from the wireless device (paragraph 0066 teaches an automatic load balancing engine is operable to offload/migrate eNodeBs supporting various UEs to be managed by other MMEs. Examiner interprets the automatic load balancing to read on the sent transmissions is performed independently of receiving a message).
As for claim 41, Velamati teaches the method according to claim 40.
In addition, Velamati teaches further wherein the first message is a Non-Access Stratum (NAS) message (paragraph 0004 teaches The MME is also the termination point in the network for ciphering/integrity protection for Non-Access Stratum (NAS) signaling and assist with security key management).
As for claim 42, Velamati teaches the method according to claim 40.
Velamati teaches further comprising: receiving the first message, from the wireless device, via a radio network node that operates in the wireless communication network and serves the wireless device (paragraph 0066 teaches a network management level policy is implemented to load into an MME. An automatic load balancing engine is operable to offload/migrate eNodeBs supporting various UEs to be managed by other MMEs. Examiner interprets the automatic function to read on the information is sent without request); and forwarding, to the second core network node, the received first message and any other messages received from the wireless device via the radio network node (Figure 3, reference number 330 which teaches draining all of the ENODEB state information so that the target MME is informed. Examiner interprets the target MME being informed to read on receiving the information).
As for claim 43, Velamati teaches the method according to claim 42.
In addition, Velamati teaches further comprising: receiving an indication to cancel the forwarding of the received first message and any other messages received from the wireless device via the radio network node, and clearing the first information associated with the wireless device, based on the received indication (Figure 3, reference number 340 teaches stop accepting calls which examiner interprets to read on canceling the forwarding of received first message and any other messages received and clearing the information associated with the wireless device).
As for claim 45, Velamati teaches s first core network node configured to operate in a wireless communications network (Figure 1, reference number 114; MME is the first core network node operating in a wireless communication network, the first core network node comprising: one or more communication ports (Figure 3, reference number 111, 112) configured to communicate with: a wireless device registered with or managed by the first core network node (Figure 3, reference number 102), and a second core network node in the wireless communications network (Figure 3, reference number MME 114N1); and one or more processors operably coupled to the communication ports (Figure 2, reference number 210), whereby the processors and the communication ports are configured to: send first information, relating to the wireless device, to the second core network node (Figure 3, reference number 320 teaches migrating from source MME to target MMEs by forming new links. Examiner interprets migrating via the formation of new links to read on sending first information relating to wireless device registered with or managed by a first node), wherein: the first information is (paragraph 0066 teaches a network management level policy is implemented to load into an MME. An automatic load balancing engine is operable to offload/migrate eNodeBs supporting various UEs to be managed by other MMEs. Examiner interprets the automatic function to read on the information is sent without request).
However, Velamati fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the various teachings of Velamati because Velamati expressly teaches combining elements from various embodiments (See paragraph 0082).
Valemati does not explicitly disclose wherein the sending is performed based on receiving a first message that comprises a service request from the wireless device.
However, Bangolae et al. discloses using handover for load balancing during congestion for new service requests wherein a dedicated MME is found to service the request (paragraph 0032).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a new MME could be handed over to based on a service request and congestion.
The references as combined above do not explicitly disclose wherein the first message includes a third identifier that temporarily identifies the wireless device.
However, Ayaz et al. discloses a service request with an RNTI (see Figure 10 and paragraph 0101).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Ayaz et al. into the system of the references as combined .



5.	Claims 44, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velamati  (US 20130100813) in view of Poikonen et al. (US 20160029278) in view of IWAI at el. (US 2017/0135010).
As for claim 44, Velamati teaches a method performed by a wireless device registered with or managed by a first core network node operating in a wireless communications network (Figure 3), the method comprising: receiving a third message from a radio network node in the wireless communication network, based on a second message recieved from a second core network node in the wireless communication network, wherein the third message is received without a requirement for signaling from the wireless device (paragraph 0066 teaches a network management level policy is implemented to load into an MME. An automatic load balancing engine is operable to offload/migrate eNodeBs supporting various UEs to be managed by other MMEs. Examiner interprets the automatic function to read on the information is sent without request); and based on the received third message, accepting registration with second core network node (paragraph 0066 teaches an automatic load balancing engine is operable to offload/migrate eNodeBs supporting various UEs to be managed by other MME).
However, Velamati fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the various teachings of Velamati because Velamati expressly teaches combining elements from various embodiments (See paragraph 0082).

However, Poikonen et al. discloses the new MME2 40, sends a reallocation command message, such as a NAS GUTI reallocation command to the UE 10, to allocate a new GUTI with the new TA list from new MME2 40 after the MME handover (paragraph 0083).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize sending a reallocation command to the UE to identify the new UE temporary ID. 
The references as combined above do not explicitly disclose and wherein the wireless device replaces a third identifier with the sixth identifier for communication from the wireless device that is directly routed to the second core network node, without having to first send the communication to the first core network node, and have it forwarded to the second core network node.
However, IWAI et al. discloses receiving a new temporary identifier generated by the target MME that is sent to the UE via the old MME (see Figure 5).  Looking at Figure 5, the communication from the UE is no longer sent to the source MME.
IT would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to provide a new temporary identifier when an MME is switched in order to communicate with the new MME.  
As for claim 46, Velamati teaches a wireless device configured to operate in a wireless communications network (Figure 3, reference number 111 eNode B), based on being registered with or managed by a first core network node in the wireless communications network (Figure 3, reference number 114 is the MME core network), the wireless device comprising: one or more communication ports configured to communicate with at least the first core network node via a radio network node in the wireless communication network (Figure 3, reference number 111 eNode B. Examiner notes that eNode inherently are configured to communicate with a network); and one or more processors operably coupled to the communication ports (Figure 2, reference number 210), whereby the processors and the communication ports are configured to: receive a third message from the radio network node based on a second message sent from a second core network node in the wireless communication network (Figure 3, reference number 320 teaches migrating from source MME to target MMEs by forming new links. Examiner interprets migrating via the formation of new links to read on sending third message based on a second message relating to wireless device registered with or managed by a first node), wherein the third message is received without a requirement for signaling from the wireless device; and based on the third message configured to be received, accept registration with second core network node (paragraph 0066 teaches a network management level policy is implemented to load into an MME. An automatic load balancing engine is operable to offload/migrate eNodeBs supporting various UEs to be managed by other MMEs. Examiner interprets the automatic function to read on the information is sent without request).
However, Velamati fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the various teachings of Velamati because Velamati expressly teaches combining elements from various embodiments (See paragraph 0082).
Velamati does not explicitly disclose wherein the third message comprises a sixth identifier temporarily identifying the wireless device in association with the second core network.
However, Poikonen et al. discloses the new MME2 40, sends a reallocation command message, such as a NAS GUTI reallocation command to the UE 10, to allocate a new GUTI with the new TA list from new MME2 40 after the MME handover (paragraph 0083).

The references as combined above do not explicitly disclose and wherein the wireless device replaces a third identifier with the sixth identifier for communication from the wireless device that is directly routed to the second core network node, without having to first send the communication to the first core network node, and have it forwarded to the second core network node.
However, IWAI et al. discloses receiving a new temporary identifier generated by the target MME that is sent to the UE via the old MME (see Figure 5).  Looking at Figure 5, the communication from the UE is no longer sent to the source MME.
IT would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to provide a new temporary identifier when an MME is switched in order to communicate with the new MME.  
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465